ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




           Pesoli v. Department of Employment Security, 2012 IL App (1st) 111835




Appellate Court            FRAN PESOLI, Plaintiff-Appellant, v. THE DEPARTMENT OF
Caption                    EMPLOYMENT SECURITY; DIRECTOR OF THE DEPARTMENT
                           OF EMPLOYMENT SECURITY; THE BOARD OF REVIEW; and
                           ADVOCATE HEALTH HOSPITAL CORPORATION, Defendants-
                           Appellees.


District & No.             First District, Third Division
                           Docket No. 1-11-1835


Rule 23 Order filed        October 24, 2012
Rule 23 Order
withdrawn                  November 30, 2012
Opinion filed              December 19, 2012


Held                       The denial of plaintiff’s claim for unemployment benefits by the Board
(Note: This syllabus       of Review of the Department of Employment Security was upheld on the
constitutes no part of     ground that she was ineligible for benefits because she was discharged
the opinion of the court   from her position as a secretary at a hospital as a consequence of violating
but has been prepared      the hospital’s confidentiality policy by accessing a patient’s records
by the Reporter of         outside of her job responsibilities.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 10-L-51359; the
Review                     Hon. Alexander P. White, Judge, presiding.


Judgment                   Affirmed.
Counsel on                  Law Office of Bert Zaczek, of Chicago (Bert Zaczek and Amy Pikarsky,
Appeal                      of counsel), for appellant.

                            Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                            Solicitor General, and Elaine Wyder-Harshman, Assistant Attorney
                            General, of counsel), for appellees.


Panel                       PRESIDING JUSTICE NEVILLE delivered the judgment of the court,
                            with opinion.
                            Justices Steele and Sterba concurred in the judgment and opinion.



                                              OPINION

¶1          Fran Pesoli appeals from an order of the circuit court affirming the decision of the Board
        of Review of the Illinois Department of Employment Security (Board) which denied Pesoli’s
        claim for unemployment insurance benefits pursuant to section 602(A) of the Illinois
        Unemployment Insurance Act (Act). 820 ILCS 405/602(A) (West 2008). On appeal, Pesoli
        contends that the evidence does not support the Board’s finding that she was discharged for
        misconduct connected with her work.
¶2          We find that the Board’s finding that Pesoli accessed a patient’s confidential hospital
        records outside of her job responsibilities was not contrary to the manifest weight of the
        evidence. We hold that the Board’s decision, that Pesoli was ineligible for unemployment
        insurance benefits under section 602(A) of the Act based on misconduct connected with her
        work, was not clearly erroneous because Pesoli was aware of her employer’s confidentiality
        rule or policy and she disregarded the policy, which made her conduct willful, deliberate and
        potentially harmful to her employer. Accordingly, we affirm the Board’s decision.

¶3                                           Background
¶4          Pesoli worked as a secretary in the radiation oncology services department at Advocate
        Lutheran General Hospital (Advocate) from August 1997 until her discharge on September
        28, 2009.1 Advocate discharged Pesoli for accessing a patient’s hospital records which was
        a violation of Advocate’s confidentiality policy and the Health Insurance Portability and
        Accountability Act of 1996 (HIPAA) (Pub. L. No. 104-191, 110 Stat. 1936) (codified as


                1
                 Documents in the record use the dates September 28 and 29, 2009, when referring to
        Pesoli’s discharge. We will use the date of September 28, 2009, as the date of Pesoli’s discharge
        because that date was on Pesoli’s misconduct questionnaire and on Advocate’s corrective action
        notice.

                                                  -2-
       amended in scattered sections of titles 18, 26, 29 and 42 of the United States Code).
¶5         Advocate’s confidentiality policy provides in pertinent part as follows:
               “Associates may only access computerized data from an Advocate system when
           necessary for the proper performance of their job responsibilities. All information
           contained in any Advocate computerized information system constitutes private,
           confidential information.
                                                ***
               If an associate wrongfully uses and/or discloses confidential information, the
           associate may be subject to corrective action up to and including termination of their
           employment.”
       Advocate’s confidentiality policy explained to its employees when they could access a
       patient’s computerized data and made it clear that wrongful use or disclosure of the
       information could lead to termination of their employment.
¶6         Pesoli applied for unemployment insurance benefits with the Illinois Department of
       Employment Security (Department). The claims adjudicator found Pesoli eligible for
       benefits. Advocate appealed the claims adjudicator’s decision and argued that Pesoli was
       ineligible for unemployment insurance benefits because she was discharged for “misconduct”
       based on section 602(A) of the Act. 820 ILCS 405/602(A) (West 2008).
¶7         Section 602(A) of the Act provides in pertinent part:
           “An individual shall be ineligible for benefits for the week in which he has been
           discharged for misconduct connected with his work ***. *** For purposes of this
           subsection, the term ‘misconduct’ means the deliberate and willful violation of a
           reasonable rule or policy of the employing unit, governing the individual’s behavior in
           performance of his work, provided such violation has harmed the employing unit or other
           employees or has been repeated by the individual despite a warning or other explicit
           instruction from the employing unit.” 820 ILCS 405/602(A) (West 2008).
¶8         A telephone hearing was held by a referee pursuant to section 800 of the Act. 820 ILCS
       405/800 (West 2008). At the hearing, Butler testified that the hospital used a password-
       protected computer system to store patients’ information. Butler explained that Advocate
       prohibited its employees from accessing computerized patient information unless accessing
       such information was related to the performance of the employee’s job responsibilities.
       According to Butler, Advocate’s employees received training regarding the privacy
       requirements under HIPAA and were required to sign a HIPAA confidentiality agreement
       annually, and information concerning patients’ privacy was reviewed at staff meetings.
¶9         Butler also testified that on September 21, 2009, one of Pesoli’s coworkers, whose name
       was not disclosed, called and complained that Pesoli was “on the computer and calling
       people about a young child who had been hit by a car” and that the child was Pesoli’s
       neighbor. After the complaint was made, Advocate conducted an audit of the hospital’s
       computer logs. The audit revealed that Pesoli had accessed the child’s hospital records and
       that the child was a patient in the pediatric intensive care unit of the hospital.
¶ 10       Butler further testified that she and Lisa Hack, a human resources representative, met


                                               -3-
       with Pesoli. Hack showed Pesoli the patient’s hospital records that were accessed and the
       audit trail showing that the information was accessed from Pesoli’s computer. After seeing
       the records and the audit trail, Pesoli responded, “oh, yeah, that child lives in my
       neighborhood and my son was there when she was hit by a car. And so I was looking in the
       computer to see if she was still in the hospital.” Hack told Pesoli that accessing a patient’s
       hospital records that were unrelated to radiation oncology was a terminable offense and that
       Pesoli was being discharged. According to Butler, Pesoli had never received a prior warning
       about a HIPAA violation, but Butler escorted Pesoli to her office, where Pesoli packed her
       personal belongings and repeatedly asked, “why am I so stupid?”
¶ 11       Pesoli testified that when Hack and Butler confronted her, she told them several times
       that she did not recognize the child or the child’s name. When the referee pointed out that
       she had made a different statement during her interview with the claims adjudicator, Pesoli
       admitted that she did recognize the child, after seeing the diagnosis, “trauma,” on the
       document, but she denied accessing the child’s hospital records.
¶ 12       Pesoli testified that she received an email earlier that morning before she met with Hack
       and Butler. The email came from a parent at the child’s grammar school, which her son
       attended years ago. The email contained detailed information about the child’s injury and the
       fact that the child was a patient in the hospital.
¶ 13       Pesoli explained that it was a common practice for employees within her department to
       access patients’ information from the nearest available computer in order to redirect callers
       who had mistakenly called the radiology oncology department. Therefore, Pesoli maintained
       that someone else could have accessed the patient’s information while she was logged in on
       her computer but was away from her desk.
¶ 14       While Pesoli testified that she did not know that accessing a patient’s information on the
       computer was grounds for immediate termination, Pesoli admitted in her closing statement
       that she was aware that she was not allowed to access patients’ information unless it was
       related to her job responsibilities. Finally, Pesoli claimed that Advocate did not explain in
       layman’s terms the full extent of HIPAA, and she thought that she was being terminated for
       opening the email.
¶ 15       The referee found that Pesoli was discharged for work-related misconduct and was
       ineligible for benefits under section 602(A) of the Act. 820 ILCS 405/602(A) (West 2008).
       Therefore, the referee reversed the claims adjudicator’s decision, and Pesoli filed an appeal
       with the Board.
¶ 16       The Board found that Advocate had provided credible evidence that Pesoli accessed a
       patient’s hospital records that were not connected with her job responsibilities in violation
       of the hospital’s confidentiality agreement concerning HIPAA. The Board also found that
       Pesoli had admitted accessing the patient’s hospital records when confronted with the
       evidence. The Board further found that it was unlikely that someone else looked up the
       information given that the patient whose information was accessed was Pesoli’s neighbor.
       Based on the evidence, the Board determined that Pesoli had been discharged for work-
       related misconduct and was ineligible to receive unemployment insurance benefits under
       section 602(A) of the Act.


                                                -4-
¶ 17      Pesoli filed an administrative review action in the circuit court and the court affirmed the
       Board’s decision. Pesoli now appeals pursuant to Supreme Court Rule 303. Ill. S. Ct. R.
       303(a) (eff. May 30, 2008).

¶ 18                                        ANALYSIS
¶ 19                                    Standard of Review
¶ 20        In reviewing a decision by an administrative agency, reviewing courts must review the
       final decision of that agency. Abbott Industries, Inc. v. Department of Employment Security,
       2011 IL App (2d) 100610, ¶ 15. Therefore, we review the decision by the Board, which made
       the Department’s final determination regarding Pesoli’s claim. See Abbott Industries, Inc.,
       2011 IL App (2d) 100610, ¶ 15. Reviewing courts apply different standards of review
       depending on whether the question presented is one of fact or law. City of Belvidere v.
       Illinois State Labor Relations Board, 181 Ill. 2d 191, 204 (1998). In reviewing the Board’s
       findings of fact, we deem those findings prima facie true and correct and will reverse only
       if they are against the manifest weight of the evidence. Abbott Industries, Inc., 2011 IL App
       (2d) 100610, ¶ 15. Conversely, when the issue involves the agency’s findings on a question
       of law, our review is de novo. City of Belvidere, 181 Ill. 2d at 205. Finally, where the
       agency’s decision presents a mixed question of fact and law, we apply the clearly erroneous
       standard of review and will reverse only if our review of the entire record leaves us with the
       definite and firm conviction that the decision was a mistake. AFM Messenger Service, Inc.
       v. Department of Employment Security, 198 Ill. 2d 380, 395 (2001).

¶ 21                              The Sufficiency of the Evidence
¶ 22       Pesoli argues that Advocate failed to produce credible evidence to support its allegation
       that she engaged in work-related misconduct. Specifically, Pesoli argues that (1) Advocate
       failed to present the coworker who witnessed her accessing the patient’s records on the
       computer, and (2) Advocate failed to produce the documentary evidence, audit records,
       which Advocate claimed would show that Pesoli accessed the patient’s confidential
       information from her computer. The Department responds by arguing that Pesoli has waived
       these arguments because she failed to raise them during the administrative hearing and is
       raising them for the first time before this court.
¶ 23       It is well settled that if an argument, issue, or defense is not presented in an
       administrative hearing, it is procedurally defaulted and may not be raised for the first time
       on administrative review. Cinkus v. Village of Stickney Municipal Officers Electoral Board,
       228 Ill. 2d 200, 212 (2008); Hurst v. Department of Employment Security, 393 Ill. App. 3d
       323, 328 (2009). Our review of the record reveals that at no time during the proceedings
       before the Board did Pesoli raise the aforementioned arguments. Therefore, we hold that
       Pesoli’s arguments regarding Advocate’s failure to call the coworker as a witness and to
       introduce the audit records are procedurally defaulted.
¶ 24       Pesoli also argues that Butler’s testimony that a coworker told her that Pesoli accessed
       the patient’s hospital records was hearsay. We note that section 3-111(b) of the Code of Civil
       Procedure provides that “[t]echnical errors in the proceedings before the administrative

                                                -5-
       agency or its failure to observe the technical rules of evidence shall not constitute grounds
       for the reversal of the administrative decision unless it appears to the court that such error
       or failure materially affected the rights of any party and resulted in substantial injustice to
       him or her.” 735 ILCS 5/3-111(b) (West 2008). Moreover, “[i]t is well established that when
       hearsay evidence is admitted without an objection, it is to be considered and given its natural
       probative effect.” Jackson v. Board of Review of the Department of Labor, 105 Ill. 2d 501,
       508 (1985). Here, Pesoli did not object to Butler’s hearsay testimony and, given the fact that
       Pesoli admitted that she accessed the patient’s hospital records, there was overwhelming
       properly admitted evidence of Pesoli’s misconduct. Therefore, there was no injustice in
       admitting the hearsay testimony. Accordingly, the Board did not err when it considered
       Butler’s hearsay testimony.
¶ 25       Next, we will consider whether the other evidence that was properly admitted at the
       hearing was sufficient to support the Board’s finding of misconduct. Pesoli also maintains
       that Butler’s testimony that she admitted accessing the patient’s hospital records was
       insufficient to establish that she was guilty of misconduct. We note that Pesoli testified that
       when Hack and Butler confronted her, she told them that she recognized the child’s name,
       but she was referring to the email that she had opened that morning at work and not the
       patient’s hospital records. We also note that Butler testified that Hack showed Pesoli the
       patient’s hospital records and the audit trail and that Pesoli admitted accessing the patient’s
       hospital records.
¶ 26       The Board determines the facts and issues in each appeal as the ultimate fact finder,
       taking the referee’s findings into consideration. Caterpillar, Inc. v. Doherty, 299 Ill. App. 3d
       338, 344 (1998). It is the Board’s responsibility to weigh the evidence, evaluate the
       credibility of the witnesses and resolve conflicts in testimony. Caterpillar, 299 Ill. App. 3d
       at 344. Our task is to determine whether the Board’s findings of fact are contrary to the
       manifest weight of the evidence. City of Belvidere, 181 Ill. 2d at 205.
¶ 27       The Board found that Butler’s testimony was more credible than Pesoli’s because it was
       unlikely that someone other than Pesoli looked up the patient’s hospital records when the
       patient happened to be Pesoli’s neighbor. We find that the Board’s finding that Pesoli
       admitted that she accessed the patient’s hospital records was reasonable and clearly
       supported by evidence in the record. Therefore, we hold that the Board’s finding was not
       contrary to the manifest weight of the evidence.

¶ 28                                        Misconduct
¶ 29       In order to determine whether Pesoli’s unauthorized access of the patient’s hospital
       records constituted misconduct under the Act, three elements must be proven: (1) that there
       was a deliberate and willful violation of a rule or policy of the employing unit; (2) that the
       rule or policy of the employing unit was reasonable; and (3) that the violation either has
       harmed the employer or was repeated by the employee despite previous warnings. See 820
       ILCS 405/602(A) (West 2008); Czajka v. Department of Employment Security, 387 Ill. App.
       3d 168, 173-74 (2008).
¶ 30       First, we must determine whether Pesoli deliberately and willfully violated a rule or

                                                 -6-
       policy of the employer. “Willful conduct stems from an employee’s awareness of, and
       conscious disregard for, a company rule.” Livingston v. Department of Employment Security,
       375 Ill. App. 3d 710, 716 (2007) (citing Wrobel v. Department of Employment Security, 344
       Ill. App. 3d 533, 538 (2003)). Pesoli admitted during the telephone hearing that she was
       aware of the policy against accessing a patient’s hospital records unless it was related to her
       job responsibilities. Pesoli also admitted to Butler and Hack that she looked up the child’s
       hospital records because the child lived in her neighborhood and she was checking to see if
       the child was still in the hospital. Pesoli’s reason for accessing the patient’s hospital records
       was not work related. Based on the aforementioned admissions, we find that Pesoli was
       aware of Advocate’s policy and consciously disregarded the policy. Therefore, we find that
       Pesoli’s access of the patient’s hospital records for non-work-related purposes was a willful
       and a deliberate violation of a rule or policy of Advocate, the employing unit.
¶ 31        Second, we must determine whether the employer’s rule or policy was reasonable. “A
       reasonable rule concerns ‘standards of behavior which an employer has a right to expect’
       from an employee.” Livingston, 375 Ill. App. 3d at 716 (quoting Bandemer v. Department
       of Employment Security, 204 Ill. App. 3d 192, 195 (1990)). HIPAA is a federal law that has
       established standards and requirements for the electronic transmission of certain health
       information. 42 U.S.C. § 1320d (2006) (purpose). HIPAA applies to a number of “covered
       entities,” which includes health care providers, like Advocate. 42 U.S.C. § 1320d-1(a)(3)
       (2006). Under HIPAA, Advocate was required to maintain reasonable and appropriate
       administrative, technical and physical safeguards to (1) ensure the integrity and
       confidentiality of health information, (2) to protect against unauthorized uses and disclosure
       of the information, and (3) to ensure that its officers and employees were in compliance with
       HIPAA. 42 U.S.C. § 1320d-2(d)(2) (2006). In order to comply with HIPAA, Advocate
       promulgated its confidentiality policy. Therefore, because HIPAA requires entities, including
       Advocate, to protect the privacy of patients’ health information, and because Advocate
       promulgated the rule or policy to comply with HIPAA and to protect the confidentiality of
       its patients’ health information, we hold that Advocate’s confidentiality rule or policy was
       reasonable.
¶ 32        Third, we must determine whether Pesoli’s violation harmed Advocate or whether
       Pesoli’s violation was repeated despite previous warning. Butler testified that Pesoli did not
       receive any prior warning about accessing patients’ records that were unrelated to her work.
       Therefore, in order to satisfy the third element, Pesoli’s conduct must have harmed the
       employer. Harm to the employer is not limited to actual harm, but harm can be established
       by showing potential harm. Hurst, 393 Ill. App. 3d at 329 (and cases cited therein). Because
       Advocate is a hospital and federal law requires it to keep patients’ health information
       confidential, patients have a right to expect that their hospital records will be kept private and
       free from unauthorized access. Therefore, Advocate could experience potential harm from
       the loss of business or lawsuits, if potential patients discovered that their confidential health
       information is accessed by Advocate’s employees for reasons unrelated to their job
       responsibilities.
¶ 33        The evidence in the record clearly established that Pesoli received training regarding the
       privacy requirements under HIPAA, that Pesoli was aware of Advocate’s rule or policy

                                                  -7-
       prohibiting the unauthorized access of patients’ health information based on HIPAA, and that
       Pesoli disregarded the rule. Pesoli’s knowledge and disregard of Advocate’s policy made her
       conduct deliberate and willful in conscious contravention of Advocate’s confidentiality
       policy concerning HIPAA and could cause potential harm to Advocate. Therefore, we find
       that Pesoli’s access of the patient’s hospital records outside of her job responsibilities
       constituted misconduct under section 602(A) of the Act. Accordingly, we hold that the
       Board’s conclusion that Pesoli was ineligible for benefits under section 602(A) of the Act
       based on misconduct connected with her work was not clearly erroneous.

¶ 34                                      CONCLUSION
¶ 35       We hold that the Board’s finding that Pesoli accessed the patient’s hospital records
       outside of her job responsibilities was not contrary to the manifest weight of the evidence
       because the Board’s finding was supported by evidence in the record. We also hold that the
       Board’s decision, that Pesoli was ineligible for unemployment insurance benefits under
       section 602(A) of the Act based on misconduct connected with her work, was not clearly
       erroneous. Accordingly, we affirm the Board’s decision.

¶ 36      Affirmed.




                                               -8-